  Case 17-00559         Doc 45     Filed 04/18/19 Entered 04/18/19 10:54:38              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-00559
         KEITH L CONNER SR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/09/2017.

         2) The plan was confirmed on 03/06/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/11/2017, 10/30/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/18/2019.

         6) Number of months from filing to last payment: 21.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-00559       Doc 45        Filed 04/18/19 Entered 04/18/19 10:54:38                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $28,619.37
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $28,619.37


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,295.79
    Other                                                                    $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,317.55

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AFNI                             Unsecured      1,452.00            NA              NA            0.00        0.00
ANDY BIRKETT                     Unsecured         895.00           NA              NA            0.00        0.00
ARS ACCOUNT RESOLUTION           Unsecured         324.00           NA              NA            0.00        0.00
CAB SERV                         Unsecured         317.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA             Unsecured            NA         262.34          262.34           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         275.00        733.90          733.90           0.00        0.00
Commonwealth Financial           Unsecured         290.00           NA              NA            0.00        0.00
DEVRY INC                        Unsecured         600.00           NA              NA            0.00        0.00
DIVERSIFIED ADJUSTMENT SERVICE   Unsecured      1,929.00            NA              NA            0.00        0.00
FIRST PREMIER BANK               Unsecured         442.00           NA              NA            0.00        0.00
HARLEY DAVIDSON CREDIT CORP      Unsecured     13,430.00            NA              NA            0.00        0.00
HARLEY DAVIDSON CREDIT CORP      Secured       13,430.00     14,878.55        14,878.55      8,896.69      887.11
IL STATE DISBURSEMENT UNIT       Priority            0.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE         Priority      17,000.00       7,653.74        7,653.74      6,066.78         0.00
INTERNAL REVENUE SERVICE         Unsecured            NA     34,289.78        34,289.78           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         492.00        529.37          529.37           0.00        0.00
MEDICAL RECOVERY SPECIALISTS     Unsecured      1,292.00            NA              NA            0.00        0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured         250.00           NA              NA            0.00        0.00
PERITUS PORTFOLIO SERVICES       Unsecured      9,934.36     10,594.35        10,919.35           0.00        0.00
PERITUS PORTFOLIO SERVICES       Secured       12,525.00     12,850.00        12,525.00      6,354.26    1,096.98
US DEPT OF ED FEDLOAN            Unsecured     10,771.00     65,820.50        65,820.50           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      7,000.00            NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      6,000.00            NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      6,000.00            NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      5,697.00            NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      5,500.00            NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      4,500.00            NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      4,500.00            NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      4,066.00            NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      3,370.00            NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      2,064.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-00559          Doc 45     Filed 04/18/19 Entered 04/18/19 10:54:38                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                Class    Scheduled        Asserted      Allowed         Paid          Paid
US DEPT OF ED FEDLOAN            Unsecured      1,160.00              NA           NA             0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured         811.00             NA           NA             0.00        0.00
VERIZON                          Unsecured      6,739.00         6,610.36     6,610.36            0.00        0.00
Vision Fin                       Unsecured      1,292.00              NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                $0.00                  $0.00
      Mortgage Arrearage                                     $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                           $27,403.55           $15,250.95              $1,984.09
      All Other Secured                                      $0.00                $0.00                  $0.00
TOTAL SECURED:                                          $27,403.55           $15,250.95              $1,984.09

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00              $0.00                  $0.00
       Domestic Support Ongoing                                 $0.00              $0.00                  $0.00
       All Other Priority                                   $7,653.74          $6,066.78                  $0.00
TOTAL PRIORITY:                                             $7,653.74          $6,066.78                  $0.00

GENERAL UNSECURED PAYMENTS:                            $119,165.60                    $0.00               $0.00


Disbursements:

       Expenses of Administration                               $5,317.55
       Disbursements to Creditors                              $23,301.82

TOTAL DISBURSEMENTS :                                                                           $28,619.37




UST Form 101-13-FR-S (09/01/2009)
  Case 17-00559         Doc 45      Filed 04/18/19 Entered 04/18/19 10:54:38                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/18/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
